                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        2:19-cv-09331-GW-SHK                                              Date: February 27, 2020
Title: David Romo v. Los Angeles Sheriff Department, et al.



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                   D. Castellanos                                                  Not Reported
                   Deputy Clerk                                                   Court Reporter


      Attorney(s) Present for Plaintiff(s):                         Attorney(s) Present for Defendant(s):
                   None Present                                                    None Present


Proceedings:                 Third Order To Show Cause Why Plaintiff’s Motion to Proceed In
                             Forma Pauperis [ECF No. 2] Should Not Be Denied And The Case
                             Dismissed For Failure To Prosecute And Follow Court Orders

        On October 14, 2019, Plaintiff David Romo (“Plaintiff”), proceeding pro se,
constructively filed1 a civil rights complaint (“Complaint” or “Compl.”) under 42 U.S.C. § 1983
(“§ 1983”) against the Los Angeles Sheriff Department (“LASD”) and the “Department of
Mental Health” (collectively, “Defendants”). Electronic Case Filing Number (“ECF No.”) 1,
Compl. On the same day, Plaintiff also applied to proceed in forma pauperis (“IFP
Application”). ECF No. 2, IFP Application. The form Plaintiff utilized to request to proceed
IFP clearly indicated that Plaintiff must “attach a certified copy of [his] prison trust account
statement showing transactions for the past six months” to his application. Id. at 2 (emphasis
in original). Plaintiff failed to attach a prison trust account statement. Therefore, on November
6, 2019, the Court issued an Order to Show Cause Why Plaintiff’s IFP Application Should Not
Be Denied (“OSC”). ECF No. 7, OSC.

       In its OSC, the Court instructed Plaintiff that he must notify the Court by November 20,
2019, of his average monthly Inmate Trust Account balance (“ITA”), or the average monthly
deposits into his ITA account, and “‘attach a certified copy of his ITA statement showing

1
 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to court, the court
deems the pleading constructively “filed” on the date it is signed. Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir.
2009) (applying the mailbox rule to civil rights suits filed by pro se prisoners).



Page 1 of 3                              CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk DC
transactions for the past six months’ as directed on his IFP [A]pplication.” Id. at 2 (emphasis
added, brackets omitted). On December 12, 2019, after receiving Plaintiff’s Notice of Address
Change, the Court issued an order updating Plaintiff’s address and resending the Court’s
November 6, 2019 OSC to Plaintiff’s new address (“Order re Address”). ECF No. 10, Order re
Address. The Court, on its own, also extended Plaintiff’s time to respond to the OSC [ECF no.
7] until January 12, 2020. Id. Plaintiff did not respond.

        On February 6, 2020, the Court issued another OSC (“Second OSC”) and provided
Plaintiff with one “final opportunity to comply with the Court’s Orders.” ECF No. 11, Second
OSC at 2 (emphasis added). The Court ordered Plaintiff to “file a response no later than
February 13, 2020.” Id. (emphasis in original). To comply with the Second OSC, the Court
instructed Plaintiff he must either: “(1) pay the full $400.00 filing fee; (2) submit a copy of his
ITA statement signed by an Authorized Officer of the Institution; or (3) show cause in writing
why he is unable to do so.” Id. The Court warned that “[f]ailure to file a response within the
time specified will be deemed consent to the dismissal of the action, with or without prejudice.”
Id. (emphasis in original).

        After Plaintiff failed to timely respond to any of the Court’s Orders or to cure the above
mentioned deficiencies in his IFP Application, on February 21, 2020, the Magistrate Judge
forwarded a recommendation to the assigned District Judge that the case be dismissed for failure
to prosecute and follow Court orders. On February 20, 2020, the Court received an Inmate
Statement Report (“ISR Report”) from Plaintiff, but the ISR Report was not docketed by the
Clerk of Court until February 24, 2020. ECF No. 12, ISR Report. In Plaintiff’s ISR Report,
Plaintiff includes a copy of his ITA Statement showing transactions for only the past four
months, rather than the past six months. Moreover, Plaintiff’s ITA Statement was not signed by
an authorized officer of the institution where Plaintiff is housed. Thus, Plaintiff’s ITA Statement
was not certified or complete, and fails to comply with numerous Court Orders. Finally, Plaintiff
did not sign his ISR Report and, thus, the mailbox rule does not apply to his submission and the
Court deems Plaintiff’s ISR Report, and the attached ITA Statement, submitted on February 20,
2020, the day it was filed.

        Here, Plaintiff submitted an incomplete IFP application over four months ago, on October
14, 2020. ECF No. 2, IFP Application. Although Plaintiff’s IFP Application form clearly
indicated that he must attach a certified copy—meaning that it is signed by an authorized officer
of the institution Plaintiff is house at—of his ITA Statement showing transactions for the past six
months, Plaintiff failed to do so. Moreover, even though the Court has repeatedly ordered
Plaintiff to cure these deficiencies, extended Plaintiff’s time to do so on its own, warned Plaintiff
of the consequences for failure to comply, and provided Plaintiff with one final opportunity, until
February 13, 2020, to comply with its orders, Plaintiff, one week after his last-chance-deadline
expired, submitted an uncertified and incomplete ITA Statement. Accordingly, the Court finds
that Plaintiff has again failed to follow Court orders.




Page 2 of 3                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk DC
        Nevertheless, the Court gives Plaintiff the benefit of the doubt, again, and for the final
time in this litigation, and hereby VACATES its recommendation to the District Judge that this
case be dismissed for failure to prosecute and follow Court orders.

      Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE, one last time, by
March 6, 2020, why:

         1) his IFP Application [ECF No. 2] should not be DENIED for failure to provide a
            certified—meaning signed by an Authorized Officer of the Institution Plaintiff is
            incarcerated at—copy of his ITA Statement showing transactions for the past six
            months’ as directed on his IFP Application and multiple Court orders; and
         2) this case should not be dismissed for failure to prosecute and follow Court orders.


         Plaintiff can satisfy this OSC by: (1) paying the full $400.00 filing fee; (2) submitting a
certified—meaning signed by an Authorized Officer of the Institution he is incarcerated at—copy
of his ITA Statement showing transactions for the past six months; or (3) show cause in writing
why he is unable to do so. Plaintiff must perform one of these options by March 6, 2020.
Plaintiff is cautioned that failure to timely satisfy this OSC will result in the dismissal of this case
for failure to prosecute and follow Court orders.

         IT IS SO ORDERED.




Page 3 of 3                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk DC
